Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 20, 2017

The Court of Appeals hereby passes the following order:

A17A0894. RONALD EUGENE POU JR., FIRST TRUSTEE JMH FREEDOM
    TRUST v. ALDRIDGE PITE, LLP et al.

       Ronald Eugene Pou Jr., acting pro se, filed a complaint against Aldridge Pite,
LLP and at least one other defendant, contesting a foreclosure upon certain real
property and setting forth various claims. Aldridge Pite filed a motion to dismiss the
action, asserting that Pou’s complaint stated no claim against it upon which relief
could be granted. The trial court granted the motion, and Pou filed a notice of appeal
giving rise to the instant direct appeal. We, however, lack jurisdiction.


      In cases involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment. See Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663)
(2015). In such cases, there must be an express determination under OCGA § 9-11-
54 (b) or there must be compliance with the interlocutory appeal requirements of
OCGA § 5-6-34 (b), and where neither code section is followed, the appeal is
premature and must be dismissed. See Shoenthal, supra. Here, the trial court’s
dismissal order did not dispose of all of Pou’s claims, as the case appears to remain
pending below against at least one other defendant, nor did the order direct the entry
of judgment pursuant to OCGA § 9-11-54 (b).
      Therefore, as Pou did not comply with the interlocutory appeal procedures of
OCGA § 5-6-34 (b), this appeal is hereby DISMISSED as premature.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/20/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.